Title: Gamaliel H. Ward to Thomas Jefferson, 22 April 1818
From: Ward, Gamaliel Hodges
To: Jefferson, Thomas


          
            
              Respected Sir,
              Salem April 22d 1818.—
            
            I wrote You on the 20th January from Wilmington No C. by the advice of my friends there, and as the subject and my plan seem’d to excite a deal of interest & anxiety, perhaps the letter might have been intercepted, I therefore take the liberty to enclose a copy and to crave your reference thereto. But as I desired an answer to care of Robert Cochran Esqre Collector of that place and left it myself soon after I cannot yet ascertain whether or not you condescended to answer it.—Reading the Copy since I was not a little astonish’d and sensibly struck at the familiar style with which I addressd a man so much older and respectable than myself, and I now Sir humbly ask your pardon for it.—being highly elated with the prospect and the handsome Sums which were offer’d perhaps I did not duly realize who I was writing to. This therefore must be my apology and I hope will prove satisfactory to You Sir who are so well acquainted with mankind Old and Young.—I beg leave to make a further reference for my character, if necessary, which is to the Hon Secretary of the Navy B. W. Crowninshield & Nathl Silsbee Esqre, both native townsmen of mine.—
            
            Having served the first of my time in an E.I. merchants office 5 years. at the age of 22–23 I became an E:I: Captain in E. H. Derby Esqres employ, and having since that time followed the Sea with a variety of fortune (privateering included) perhaps my habits & manners have become a little more rough than may appear consistent & proper to those not versed in the sea faring life; therefore the Letter for which I apologize has given me some pain—fearing that an unpleasant impression might be made on the mind of a man whom I have “delighted to honour”—never but once saw—and fondly anticipate seeing on my passage to Carolina with my little family which is my present purpose.—
            I beg therefore, Sir, that You will excuse me, and in your envious retirement find time to address me a few lines to Care of Genl H. A. S. Dearborn, Boston or Colo Wm R. Lee, Salem, (open for their perusal) both of which Gentlemen have been my friends in time of need.—With the hope that I shall be gratified and my future prospects be verified, I shall remain ever as before Your Mo. Ob. and respectful (young) humble Servt
            
              Gaml H. Ward.
            
          
          
            P:S: A Mr Hall advertized last summer in Virginia that he could make 500 bushs Salt a day by a new plan which has never yet been made public but seem’d to be approved of by the Editors of the Intelligencer. I Know not his principles but the advertisement led me to conjecture and to form my plan of evaporating the water by the force of Winslow Lewis’ Patent (convex) Glasses the power of which may be encreased to almost any extent—say to fire a house in a very quick time: or by Concave Mirrors (if to be obtaind) the force or power of the latter I learnt in the year 1805 at Hamburgh in the worthy professors Ebelings Library; having some Cases of Books from my old friend the Rev. Mr Bentley for the Professor he invited me to visit the Library and in his private room where stood the Statue of the immortal Klopstock was also a Concave Mirror of (as near as I recollect) 18 to 24 inches diameter, which he told me was an ancient Roman Glass, the power of which he said would set on fire a Ship in a Short time; I turn’d its face to the sun and soon felt the effects in my eyes; the professor hastily threw it back observing that ’twas a dangerous thing to trifle with where materials were not fire proof.—I little thought then or since ’til now that ’twould be of service to me, but it is so, and since my two plans of encreasing the power of the Sun by the effect of Glasses—John Hogg Esqr Jus: Pac: of Wilmington, whose study and pleasure seems to be old & new inventions, in conversation explained to me a very speedy method of evaporation by steam on Count Rumford’s plan of boiling water in a large vessel by means of Steam from a smaller; it struck me very forcibly and I am confident will answer an important object altho’ I have not yet proved it—I mean in making fine Salt, as coarse cannot be made except by slow evaporation.—Therefore should Mr Hall’s plan interfere with mine or more properly mine with his, as his is first I shall endeavour to obtain a Patent for one of my three methods, to wit, Convex Glasses. Concave Mirrors or boiling by steam and have no doubt that I shall succeed for my interest, altho’ ’twas foreign to my ideas of ever supporting or enriching myself by making Salt instead of doing it as a Shipmaster & Super Cargo.—
            I sometimes Sir, wonder for what I was made,—Saltmakers must at any rate owe me gratitude and the public must pay me for it so long as Salt is used and this will ever be; I therefore am confident in saying that I am not a useless member of Society.—And with respect and esteem again subscribe Your very hble & Ob. Servt
            
              Gaml H. Ward
            
          
          
            PS. Judge Story who has read these Letters tells me the reason of my not receiving an answer to the first, must be Sir, from Your extensive correspondence and your advanced age.—
            
              Apl 23d—G H. W
            
          
        